DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2022, 11/18/2020 and 9/11/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 8, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields US 20110107830.
As to claim 1, Fields teaches “A diagnostic wellbore testing method ([0003]) comprising: forming a diagnostic wellbore in a subterranean zone comprising one or more formations (Figure 15; [0088] and [0089]), the wellbore extending from a surface of the subterranean zone (Figure 15A shows a wellbore #1500. As for the stresses, this is caused by the wellbore itself and is not positively claimed as being measured or determined. Since the wellbore featured in the claims possesses a maximum and minimum horizontal stress the wellbore #1500 would also possess a maximum and minimum horizontal stress); forming a pair of notches on a circumference of the wellbore, the pair of notches diametrically opposite each other (Figure 15, #1520 are opposing notches) and extending away from the circumference of the wellbore in the second direction (Figure 15B shows notches #1520 extending away from wellbore casing #1507);, wherein fractures propagate from the pair of notches responsive to the fluidic pressure ([0087] and [0089]); measuring a closure pressure of the wellbore ([0089]); and providing the closure pressure as the maximum horizontal stress of the formation ([0089]).”
Fields does not explicitly teach “applying fluidic pressure to the wellbore at the pair of notches in the second direction while avoiding applying fluidic pressure in the first direction”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have applied the fluidic pressure in the second direction while avoiding the first direction. Conducting Fracturing Tests to determine the maximum and minimum horizontal stresses are known in the art and based on the claim language the maximum and minimum horizonal stresses are known. This can be seen as evidence in Hill US 3712379, Column 5, lines 19-21. Applying pressure to an area with minimum horizontal stresses allows for fracturing to occur and be observed. Furthermore, this prior art determines the maximum horizonal stress from the measured closure implying that the notches were made in the second direction.

It would have been obvious to one of ordinary skill in the art before the filing of the invention to have applied the fluidic pressure in the second direction while avoiding the first direction through sealing. Conducting Fracturing Tests to determine the maximum and minimum horizontal stresses are known in the art and based on the claim language the maximum and minimum horizonal stresses are known. This can be seen as evidence in Hill US 3712379, Column 5, lines 19-21. Applying pressure to an area with minimum horizontal stresses allows for fracturing to occur and be observed. Furthermore, this prior art determines the maximum horizonal stress from the measured closure implying that the notches were made in the second direction. Fields and Hill both teach the use of a packer which allow for sealing. This prevents fluid from entering certain areas of the wellbore surrounding the casing. Utilizing this element is known in the art and therefore would have been obvious to one of ordinary skill in the to use in sealing the first direction from fluidic pressure.

As to claims 8 and 16, Fields teaches “wherein measuring the closure pressure comprises sealing the wellbore and increasing the fluidic pressure in the sealed wellbore ([0055]; #324).”

As to claim 9, Fields teaches “A diagnostic wellbore testing method ([0003])  comprising: forming a diagnostic wellbore in a subterranean zone comprising one or more formations, the wellbore extending from a surface of the subterranean zone through a portion of (Figure 15A shows a wellbore #1500. As for the stresses, this is caused by the wellbore itself and is not positively claimed as being measured or determined. Since the wellbore featured in the claims possesses a maximum and minimum horizontal stress the wellbore #1500 would also possess a maximum and minimum horizontal stress); forming a pair of notches on a circumference of the wellbore at a downhole location (Figure 15, #1520 are opposing notches), the pair of notches diametrically opposite each other and extending away from the circumference of the wellbore in the second direction (Figure 15, #1520 are opposing notches); sealing the first direction at the downhole location from fluidic pressure ([0055]; #324); measuring a closure pressure of the wellbore; and providing the closure pressure as the maximum horizontal stress of the formation ([0087] and [0089]).”
Fields does not explicitly teach “applying the fluidic pressure to the wellbore at the pair of notches in the second direction while the first direction is sealed from the fluidic pressure”. 
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have applied the fluidic pressure in the second direction while avoiding the first direction through sealing. Conducting Fracturing Tests to determine the maximum and minimum horizontal stresses are known in the art and based on the claim language the maximum and minimum horizonal stresses are known. This can be seen as evidence in Hill US 37112379, Column 5, lines 19-21. Applying pressure to an area with minimum horizontal stresses allows for fracturing to occur and be observed. Furthermore, this prior art determines the maximum horizonal stress from the measured closure implying that the notches were made in the second direction. Fields and Hill both teach the use of a packer which allow for sealing. This prevents .

Claims 2, 3, 4, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields US 20110107830 in view of Hill US 3712379.
As to claims 2 and 10, Fields does not explicitly teach the notching tool in Figure 15, but it is implied that a tool creates the notches.
Hill teaches “wherein forming the pair of notches comprises lowering a notching tool into the wellbore after forming the wellbore and orienting the notching tool to form the pair of notches in the second direction (Figure 1).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Hill with Fields. Utilizing a notching tool would be obvious since it allows for notches to be made and fractures to be monitored within a wellbore. This information aids in determining qualities of the formation.

As to claims 3 and 11, Hill teaches “wherein forming the pair of notches comprises forming at least one of a pair of U-shaped notches, a pair of V-shaped notches, or a pair of O-shaped notches (Figure 1, #14 depicts V-shaped notches. The shape of the notch depends on the angle of the fluidic pressure as well as its intensity. These claimed shapes can be obtained by one of ordinary skill in the art).”

(Column 4, lines 35-50).”

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields US 20110107830 in view of Hill US 3712379 and in further view of Ayub US 20180266183.
As to claims 5 and 13, the prior arts do not explicitly teach that the downhole tool is rotatable but based on the figures, they appear to be capable of rotation about an axis.
Ayub explicitly teaches “wherein orienting the notching tool comprises rotating the notching tool about a longitudinal axis of the wellbore (Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Ayub with Hill and Fields. Rotating the tool would allow the user to adjust the location of where the notch needs to be made. 


Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts do not teach the claimed specific function of the pair of packers. The claimed location of the packers is critical to the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863